                IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF ILLINOIS

De’Anna Brown, et al.,                          )
                                                )
                                                )
               Plaintiffs,                      )
                                                )
       v.                                       )             Case No: 16 CV 50392
                                                )
Officer Michael Anderson, et al.,               )
                                                )
               Defendants.                      )             Judge Frederick J. Kapala
                                                )
                                                )             Magistrate Judge Iain D. Johnston


                                            ORDER
Before the court is a report and recommendation (“R&R”) [52] from the magistrate judge that this
court grant plaintiffs’ agreed motion to approve of minors’ settlement [44] and plaintiffs’ motion
to voluntarily dismiss defendants Michael Anderson, Officer Young, Officer Daniel Wojick,
Deputy Marks, and Deputy Brouwer [46]. Accordingly, there being no written objection to the
magistrate judge’s R&R, see 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Thomas v. Arn, 474
U.S. 140, 149-50 (1985), and the court having reviewed the record and the R&R, the court accepts
the R&R and grants plaintiff’s motions.


Date: 10/29/2018                                    ENTER:

                                                    _________________________
                                                    FREDERICK J. KAPALA
                                                    District Judge
